UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7145


BILLY DEAN CHAFFINS,

                Plaintiff - Appellant,

          v.

SOUTHWEST VIRGINIA REGIONAL JAIL-ABINGDON,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:11-cv-00312-JCT)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Dean Chaffins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy Dean Chaffins appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                  We

have     reviewed   the   record   and   find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Chaffins v. Southwest Virginia Regional Jail, No. 7:11-

cv-00312-JCT (W.D. Va. Aug. 17, 2011).               Chaffins’ request for

appointment    of   counsel   is   denied.      We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                     2